                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                              February 15, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                HOUSTON DIVISION

FRANK B. GREENWAY,                               §
MARIE G. GREENWAY,                               §
                                                 §
                       Plaintiffs,               §
                                                 §
VS.                                              §   CIVIL ACTION NO. H-18-3776
                                                 §
ROBERT WILKIE, et al.,                           §
                                                 §
                       Defendants.               §

                                             ORDER

       Frank B. Greenway and Marie G. Greenway, representing themselves, have sued Mortgage

Research Center, LLC; the Government National Mortgage Association; Wells Fargo Bank, North

America; The Money Source, Inc.; and Mortgage Electronic Registration Systems, Inc. (collectively,

the “Lenders”). The Greenways challenged the nonjudicial foreclosure sale of their home, alleging

that the Lenders lacked authority to foreclose because an assignment between Mortgage Research

Center and The Money Source was invalid and fraudulent. They sought a declaration that the

Lenders lacked standing to foreclose and asserted claims a number of claims.

       The Lenders have moved for judgment on the pleadings under Federal Rule of Civil

Procedure 12(c), arguing that the Greenways lack standing to challenge the home mortgage loan’s

assignment and that their complaint fails to state a plausible claim under Texas law. (Docket Entry

No. 15). They submitted documents with this motion, including state-court documents and filings

that were not referred to in the Greenways’ complaint. The Lenders did not submit the default and

acceleration notices that Texas law required them to provide the Greenways before accelerating their

loan and foreclosing. Nor did the Lenders submit documents showing the amount of the Greenways’

default or that the Greenways were given the opportunity to, and did not, cure that default.
        “If, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are presented

to and not excluded by the court, the motion must be treated as one for summary judgment under

Rule 56.” FED. R. CIV. P. 12(d); Shine v. Jones, 743 F. App’x 566, 567 (5th Cir. 2018). When a

court converts a motion for judgment on the pleadings into one for summary judgment, “[a]ll parties

must be given a reasonable opportunity to present all the material that is pertinent to the motion.”

FED. R. CIV. P. 12(d). The court has discretion whether to convert the motion into one for summary

judgment. See Isquith for and on Behalf of Isquith v. Middle S. Utils., Inc., 847 F.2d 186, 196 (5th

Cir. 1988) (“[W]hen non-pleading materials are filed with a motion to dismiss, . . . a district court

has complete discretion under the Federal Rules of Civil Procedure to either accept the exhibits

submitted or not, as it sees fit.”).

        Because the Lenders have presented matters outside the pleadings, the motion for judgment

on the pleadings is converted into one for summary judgment. See In re Katrina Canal Breaches

Litig., 495 F.3d 191, 205 (5th Cir. 2007) (“Generally, in deciding a motion to dismiss for failure to

state a claim, if matters outside the pleading are presented to and not excluded by the court, the

motion shall be treated as one for summary judgment. (quotation omitted)). The Lenders must

produce to the Greenways, and file with the motion for summary judgment, the default and

acceleration notices, if any were sent; documents showing the amount of the Greenways’ default and

their failure to cure that default; and the documents showing the assignment to a mortgage-backed

securities trust, if any.

        The Greenways have requested that the Lenders produce documents, including the

promissory note, deed of trust, assignments, state-court judgment of possession, and “any” other

documents related to their loan, its assignment, or the foreclosure. (Docket Entry No. 17 at 2–3).


                                                 2
The Greenways’ motion is denied because the record already contains most of these documents, and

the Greenways have made generalized requests for “any” documents related to their home mortgage

loan without articulating “a plausible basis for believing that specified facts, susceptible of collection

within a reasonable time frame, probably exist,” and without indicating “how the emergent facts,

if adduced, will influence the outcome of the pending summary judgment motion.” Am. Family Life

Assur. Co. of Columbus v. Biles, 714 F.3d 887, 894 (5th Cir. 2013) (quotation omitted). The

documents that the court has ordered the Lenders to submit, in addition to the documents already

submitted, appear to contain the relevant facts underlying the Lenders’ foreclosure and may well

suffice.

           Once the Greenways receive the motion for summary judgment, the Rules allow them to seek

additional information by showing that the current record does not allow them to “present facts

essential to justify [their] opposition.” FED. R. CIV. P. 56(d). In making this argument, the

Greenways must show, in an affidavit or declaration, what “specified facts . . . probably exist” that

will “influence the outcome of the pending summary judgment motion.” Biles, 714 F.3d at 894

(quotation omitted). They cannot “simply rely on vague assertions that additional discovery will

produce needed, but unspecified, facts.” Id. (quotation omitted).

           The Lenders’ motion for judgment on the pleadings is converted into one for summary

judgment. (Docket Entry No. 15). The Lenders must file supplemented briefs and submit additional

documents or materials no later than March 1, 2019. The Greenways must respond by March 22,

2019. Their motion to compel production is denied on the current record. (Docket Entry No. 17).

                  SIGNED on February 15, 2019, at Houston, Texas.


                                                        ______________________________________
                                                                 Lee H. Rosenthal
                                                           Chief United States District Judge


                                                    3
